 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers, Local 587,AFL-CIO,or any other labor organization.WE WILL offer to the following employees immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges:Otto L. MitchellJessieL.MobleyGeorge L. ManningVictor Norman Potts, Jr.Leroy R. MillerRobert L. LinscombCharlie Lee AllenDavid L. StantonEarl Kimball, Jr.WE WILL make whole the above employees and Enoch James Britt and TomGary for any loss of pay suffered as a result of our discrimination against them.WE WILL rescind all unilateral changes made on and after March 9, 1962,in the hours and days of work and in other terms and conditions of employ-ment of our employees.WE WILL, upon request, bargain collectively with the above-named labor or-ganization as the exclusive bargaining representative of all employees in theappropriate unit with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and if an understanding is reached,embody such understanding in a signed agreement.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the above union, or any other labor organization, to bar-gain collectively through representatives of their own choosing, to engage inconcerted activities for the purposes of collective bargaining or mutual aid orprotection, or to refrain from any or all such activities, except to the extent thatsuch rights may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a)(3) ofthe Act, as amended.All our employees are free to become, remain, or refrain from becoming or re-maining members of International Brotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, Local 587, AFL-CIO, or of any other labor or-ganization, except to the extent that this right may be affected by an agreement re-quiring membership in a labor organization as a condition of employment, as author-ized in Section 8(a) (3) of the Act, as amended.OIL CITYBRASSWORKS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 6617 Fed-eralOffice Building, 515 Rusk Avenue, Houston 2, Texas, Telephone No. Capitol8-0611, Extension 296, if they have any question concerning this notice or compli-ance with its provisions.CushmanMotorDelivery CompanyandWalter E. FlackLocal 710, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandWalter E. Flack.Cases Nos. 13-CA-4513 and 13-CB-1140-2.March 6, 1963DECISION AND ORDEROn June 5, 1962, Trial Examiner Sidney Sherman issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent Company and the Respondent Union had engaged in and141 NLRB No. 10. CUSHMAN MOTOR DELIVERY COMPANY147were engaging in certain unfair labor practices and recommendingthat they cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.Thereafter,the Respondent Company and the Respondent Union filed exceptionsto the Intermediate Report with supporting briefs.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in the exceptions of the Respondent Companyand Respondent Union.Accordingly, the Board adopts only thosefindings, conclusions, and recommendations of the Trial Examinerwhich are not inconsistent with this Decision and Order.The Trial Examiner found that the Respondent Company and theRespondent Union violated Section 8 (a) (1) and (3) and Section8(b) (1) (A) and (2) of the Act, respectively, in connection with thedischarge of Walter E. Flack.We do not agree.Flack had been employed by the Respondent Company from De-cember 1953 until December 1960, at which time he was dischargedfor cause.He was rehired in June 1961 at the request of his bargain-ing representative and on the promise that he would perform his worksatisfactorily.On September 11, 1961, about 8:30 a.m., Flack, a truckdriver, leftRespondent's premises with a load to be delivered to a glass company,but did not make the delivery.He telephoned his dispatcher that hecould not make delivery and was told to return with the load. Flackreturned to the Cushman office about 10 a.m., where he reported sickand took the balance of the day off.He then went to the police stationto file a complaint against Peter Janopoulos, business representativefor the Respondent Union.2 Flack left the police station about noon-time and went to a local hotel where he participated in television broad-casts about his argument with Janopoulos earlier that day.He fin-ished about 2 p.m., and then proceeded to make further televisionbroadcasts on the same matter at a spot located across from the Cush-1 In view of our decision herein, we deny Respondents'motion to reopen the hearing toadduce newly discovered evidence.2Flack is a supporter of a group movement known as the Rebel Teamsters Union,which is opposed to Respondent Union. InJuly1961,Flack began activity on behalf ofthis group.His activity included serving as secretary-treasurer,propagandizing its aimsand purposes, and distributing its literature.Janopoulos and Flack engaged in an argument when the latter reported for work on themorning of September 11.During this argument, Janopoulos threatened Flack withviolence over his activities on behalf of the Rebel Teamsters Union708-006-64-vol. 141-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDman terminal. The latter effort was finished about 5 p.m. Flack drovehis own car during these activities.On October 11, 1961, about 1 p.m., Flack arrived at the ClairmontTransfer Company dock with a consignment and, before starting hislunch hour, proceeded to that portion of Clairmont's premises wherebills of lading are posted.Flack so proceeded in order to deliver thebill for the consignment which his truck carried, and thereby have histruck unloaded in turn.While going to and from the bill rack, Flackdistributed literature of the Rebel Teamsters Union to various em-ployees of Clairmont, all of whom were engaged in work.He thenspent the better part of the balance of his lunch hour distributingsuch literature to various truckdrivers as they arrived at the Clair-mont dock. Shortly after 2 p.m., Flack was summoned to answer atelephone call from Barney Cushman, president of the RespondentCompany. Cushman told Flack that lie had received telephone com-plaints about his distributing literature at the Clairmont dock andabout his interference with the work of Clairmont's employees.Cushman told Flack that he did not care one way or another about theorganization to which the latter belonged, but that he could not dis-tribute leaflets on Cushman's time.Flack replied that he was distrib-uting during his lunch hour, that he was not paid for this time, andthat he could do whatever he pleased on his own time. Cushman, un-impressed by this answer, replied that Flack was in control of Cush-man's truck and that he would be given a warning notice because ofhis conduct.Flack then returned to his truck, which had not been reached forunloading.About 10 or 20 minutes later, three of the RespondentUnion's organizers arrived on the scene.One of the three, Bonarigo,told Flack that he could not pass out the leaflets.Work came to ahalt when Bonarigo ordered Clairmont's employees to stop work, add-ing that there was not going to be any movement of freight until Flackgot off the dock.Daniel White, the office manager of the Clairmontdock, told Flack that he could not accept the freight.Thereupon,Flack called his dispatcher and told him that he could not makedelivery.The dispatcher ordered Flack to take his freight to anotherterminal.Later that day, about 3 p.m., White telephoned Barney Cushmanand asked if the freight, which had been taken away from the Clair-mont dock, could be returned for handling.When Cushman advisedhim that it was too late to do anything about it, White asked whyCushman allowed its driver to pass out literature and to disturb per-sonnel at other docks.On October 13, 1961, Flack arrived with a loaded truck at the dockof the Scherer Freight Company.While unloading his truck withthe help of one of Scherer's employees, Flack attempted to convert this CUSHMAN MOTOR DELIVERY COMPANY149employee to the Rebel Teamsters' cause.The Respondent Union'ssteward at the Scherer dock, Smith, overheard this solicitation and di-rected Flack to desist from his Rebel Teamsters talk.A fight thenoccurred between Smith and Flack, and work stopped at the Schererdock on Smith's order not to move any freight so long as Flack wasthere.Ultimately, Flack called his dispatcher and notified him thathe could not complete the delivery at Scherer, whereupon Cushmanassigned another driver to complete the delivery.Flack then returnedto the Cushman terminal, where he was given a letter of discharge.'The incidents at Clairmont and Scherer were,inter alia,4stated in theletter as reasons for the discharge.We do not find, as did the Trial Examiner, that Flack was dis-charged for engaging in protected activity and that the reasons givenby the Respondent Company to Flack for his discharge were pretexts.On the contrary, we find that Flack was discharged for cause, with theScherer incident the culminating factor. In so finding, we note thatFlack had been discharged for cause in December 1960 and that hehad been rehired in June 1961 at the request of his bargaining rep-resentative and on the promise that he would perform his work satis-factorily.Despite the foregoing, Flack proceeded to engage in thebehavior set forth in the discharge letter. In particular, we note hisactivities on September 11,supra,when he claimed inability to workbecause of sickness and spent the rest of the day before televisioncameras and in other activity as described above.On October 11,Flack distributed literature, while going to and from the Clairmontrack and before starting his lunch period. Such distribution was toemployees of Clairmont while they were on their worktime.TheRespondent Company told Flack at this time of its concern overFlack's interference with the work of the employees of another com-pany, and that he was to receive a letter of warning regarding thewhole affair.Nevertheless, on October 13, only 2 days following theClairmont incident, and before the warning letter was completed,Flack deliberately solicited an employee of Scherer.This solicitationwas on Flack's worktime, caused a work stoppage at the Scherer dock,and resulted in another failure by Flack to make delivery of assignedfreight, It was, we believe, the factor which triggered the discharge.Upon the entire record, we find that Flack engaged in unprotectedactivity, was in fact discharged for that activity, and, therefore, wasdischarged for cause.In view of our finding that Flack was discharged for cause, andthat Respondent Company did not violate the Act, we further find,3Thewarning notice concerningthe Clairmontincidentwas being drafted on themorning ofOctober 13when Barney Cushman wastold that Flack wasinvolved in asimilar incidentAfter sendinganother driver to completeFlack's delivery,BarneyCushman decided to have the warning notice converted into a dischargeletter.'The otherreasons were not relatedto activityon Flack's partwhich couldbe classi-fied as protected within the meaning ofthe Act. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDin disagreement with the Trial Examiner, that the Respondent Unionalso did not violate the Act.Accordingly, we shall dismiss the complaint.[The Boarddismissedthe complaint.]INTERMEDIATE REPORTThis proceeding was heard before Trial Examiner Sidney Sherman in Chicago,Illinois, on April 3, 4, and 5, 1962, upon the complaint of the General Counsel andanswer of the Respondents.The issue litigated was whether the Respondent Com-pany violated Section 8 (a) (3) and (1) of the Act, and the Respondent Union violatedSection 8(b) (2) and (1) (A) of the Act with respect to the discharge of Flack. BothRespondents and the General Counsel filed briefs after the hearing.Upon the entire record,and my observation of the witnesses,I adopt the follow-ing findings and conclusions:1.THE BUSINESSOF CUSHMANCushman Motor Delivery Company, herein called Cushman or the Respond-ent Company,is anIllinois corporation with a principal place of business at Chicago,Illinois, and is engaged in the transportation business as a common carrier. Its annualrevenue exceeds $4,000,000, of which more than $1,000,000 is derived from interstatehauling.I find Cushman is engaged in commerce within the meaning of the Act and thatitwill effectuate the policies of the Act to assert jurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDLocal 710, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,hereinafter called Respondent Union orLocal 710, is alabor organization within the meaning of Section2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. The issuesThe complaint alleges that the Respondent Company violated Section 8(a)(3) and(1) of the Act by discharging Flack because of his union or concerted activity, andthat the Respondent Union violated Section 8(b)(2) and (1)(A) of the Act bycausing or attempting to cause Flack's discharge because of his activities on behalfof the "Rebel Teamster Union "In their answers, the Respondents admitted the discharge of Flack but denied allpertinent allegations as to the reason for his discharge.Accordingly, the only issues framed by the pleadings were whether Flack's dis-charge was due to concerted activities, and whether the Respondent Union causedor attempted to cause his discharge because of such activities.B. The evidenceFlack was first hired by Cushman, as a city driver, in 1953 and was so employeduntil December 1960, when he was discharged for reasons not here relevant. in June1961, he was rehired by Cushman at the request of his bargaining agent (ChicagoTruck Drivers Independent Union). In July 1961, Flack began to advocate the causeof the "Rebel Teamsters Union."Flack testified that he was at the time of thehearing secretary-treasurer of that "Union,"and that William Bums was president.However, Flack admitted that the "Union" had no dues-paying members, but only"sympathizers."According to Flack, the aims of the Rebel Teamsters were to im-prove existing grievance procedures,obtain better contracts,and elect honest unionofficers iDuring the summer of 1961, Flack distributed literature on behalf of theRebel Teamsters Union and otherwise advertised its aims to members of variousTeamsters locals in Chicago, including the Chicago Truck Drivers Independent Union,1According to Flack, the Rebel Teamsters Union's constitution required the expulsionof any union officer who Invoked the fifth amendment in the Federal Constitution CUSHMA__\' MOTOR DELIVERY COMPANY151previously mentioned,the Respondent Union,and another local of the TeamstersUnion in the Chicago area .2On September 11, 1961,3Janopoulos,a business agent of Respondent Union,approached Flack at the premises of the Respondent Company, directed some obsceneepithets at him and at Burns (his fellow-officer in the Rebel Teamsters Union),forbade Flack to pass out any literature or "talk against" the Respondent Union, andthreatened "to break [Flack] in half" and that "any 710 dock I went on he wasgoing to have me run off the street a couple of blocks and pour kerosene" on asensitive part of Flack's person. Janopoulos concluded by inviting Flack to "step outin the street" and have a "real tussle." Flack declined the invitation.The foregoingtestimony was not contradicted by Janopoulos, although he was present throughoutthe hearing," and I credit that testimony.The Clairmont IncidentAbout 1 p in. on October 11, Flack arrived with a loaded trailer at the dockof Clairmont Transfer Company.He parked his vehicle at the dock and, whileawaiting his turn to be unloaded, he decided to take the next hour off.Underhis unioncontract he was entitled to take 1 hour for lunch at any time, within his discretion,between 11 a.m. and 2 p in.However, instead of eating lunch, he proceeded todistributeRebel Teamster literature to the dockmen, who were members of theRespondent Union, and to truckdrivers as they arrived on the scene .5 This continuedfor about 40 minutes and at the end of this period Flack returned to his trailer andsat there until shortly after 2 p.m.,6 when he was summoned to answer a telephonecall from Barney Cushman, president of the Respondent Company.Cushman'scallwas prompted by telephoned complaints received by him a few minutes beforefrom two drivers to the effect that Flac'c was distributing literature at the Clairmontdock and interfering with the drivers' work, and urging Cushman to remove Flackfror'i the scene.In their telephone conversation, Cushman told Flack about thesecomplaints, and that Cushman did not care about Flack's union activity but he wasnot to distribute literature on company time.Flack retorted that no company timewas involved in his activity as it occurred during Flack's "lunch hour," during whichhe could do as he pleased. Cushman answered that he would give Flack a "warningnotice." 7Flack then returned to his trailer, which had not yet been reached for unloading.About 10 or 20 minutes later, three representatives of the Respondent Union arrivedon the scene-namely, Middleton, Eanarigo, and DeWan. All three wereorganizers,and DeWan was, in addition, recording-secretary of the Respondent Union. There isconflicting testimony as to the ensuing events.According to Flack,Bonarigoorderedall the dockhands to stop work, declaring, "There isn't one piece of freight ...goingto be moved until this son of a bitch gets off the dock," and the dockmen compliedLocal 705The latter is not to be confused with the Chicago Truck Drivers Inde-pendent Union, which is sometimes referred to in the record as Local 705,a designationwhich it recentlyabandoned.1 Although Flack at first gave this date as September 27, he later indicated that hemight have been mistaken.Other evidence in the record is persuasive that September 11is the correct date.Unless otherwise indicated,all events hereinafter related occurredin 1961'He testified about other matters.5 This literature consisted of handbills announcing the aims of the "Rebel TeamstersUnion,"criticizing various officials of Teamsters locals,and appealing to members of suchlocals to sign an authorization form in favor of the Rebel Teamsters Union as a basis fora Board election.6 Accordingto Flack theexact time was 2:10 ; according to Barney Cushman it was2:20It is not necessary to resolve this conflict7The foregoing findings as to the Flack-Cushman conversation are based on the testi-mony of the two participants, which is in substantial agreement, except that Cushmantestified that Flack told him "I am on my lunch hour" [emphashis added], thereby givingCushman the impressionthat Flackwas still engaged in distributing literature at thetime of the conversation,although Flack's lunch hour could not have extended, under hisunion contract,beyond 2 pro. Also, according to Cushman,the report he received fromthe two drivers a few minutes after 2 p in indicated that Flack was then still engagedin distributing leaflets.It is not clear from Flack's testimony whether he used thepresent tense or past tense in referring to his activity on the Clairmont dock.However,I credit Flack's testimony that he did not distribute any literature after 2 p.m. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith this order.Flack testified further that White, Clairmont's office manager, thenapproached him and refused to handle his freight because of the work stoppage; andthat, after a visit to the police station, Flack reported to his dispatcher' that he couldnot effect delivery. It is undisputed that his dispatcher then ordered Flack to takehis freight to another carrier, which he did.Flack's version is corroborated by White, who testified that about 20 minutes afterFlack talked to Cushman on the telephone, as related above, he (White) went downto the dock from his office, saw three strange men there with Flack, and noticed thatthe dockmen had stopped work. In response to White's inquiry, an unidentifiedmember of the group on the dock stated that work had been stopped "due to thedifficulty" with Flack and that "the truck would not be worked unless he got out ofhere."White thereupon ordered Flack to remove his truck, returned his bill of ladingto him with a notation that Clairmont could not unload his truck due to "union diffi-culty," and, after indicating to the dockmen that the matter was settled, orderedthem back to work. They complied.A different version was given by Palumbo, Clairmont's dock foreman and a mem-ber of Respondent Union.8He testified that: On October 11 between 1 and 2 p.m.,he observed Flack at the Clairmont dock surrounded by dockmen to whom he waspassing out literature; the dockmen stopped work to read the literature; Palumbocalled the office of the Respondent Union and complained to Janopoulos that a Cush-man driver was passing out leaflets at the dock and interfering with the work of thedockmen; Palumbo urged Janopoulos to send someone down to tell the dockmen"to get back to work" or they would risk disciplinary action; Janopoulos promised toattend to the matter. Shortly thereafter the three aforementioned representatives ofRespondent Union arrived at the dock; Palumbo complained to them that Flack waspassing out pamphlets and had caused some of his men to stop work and some of themen were still not working.The union representatives told Palumbo to order all thedockmen to stop work and to assemble them together in order to "straighten this thingout," and Palumbo complied.The union representatives expressed concern lest thedockmen be disciplined for stopping work to read Flack's literature, and admonishedthem not to listen to Flack, and to get back to work; Palumbo thereafter asked Flackto leave because he was "tying" up the dock; it is a rule of the Respondent Union that,in case of a slowdown, the business agent be notified, and the culprits told to "straightenup" lest they be disciplined; and there is a rule of Clairmont against drivers loiter-ing on the dock.Middleton testified that on October 11. Janopoulos instructed him to take two otherswith him to the Clairmont dock and find out what was amiss there; when Middletonarrived at the dock about 1 p.m., Palumbo complained that the dockmen had quitwork and were talking to Flack, who was passing out literature, and Palumbo couldnot get them back to work; Middleton saw some dockmen talking to Flack and othersreading handbills, and Middleton directed the dockmen to return to work.Janopoulos testified that about 12:30 or 1 p in. on October 11, he received a callfrom Palumbo reporting that a "Cushman driver" was passing out leaflets on the dockand that some of the dockmen had stopped work, and in response to this call he sentthe three organizers mentioned above to the Clairmont dock. Janopoulos admittedthat Palumbo identified the Cushman driver as Flack, and that Janopoulos knew thatFlack was distributing Rebel Teamsters literature.Neither Bonarigo nor DeWan appeared at the hearingThus, according to Flack,after he had ceased his propaganda activity, and shortly after he spoke to BarneyCushman, Bonarigo caused all the dockmen to stop work in order to force Flackto leave the dock; and White corroborated Flack that there was a complete workstoppage, that its purpose was to force him off the dock, and that this occurred afterFlack spoke to Barney Cushman.9 Palumbo, while admitting that there was a com-plete work stoppage and that it was ordered by Local 710's organizers, contended thatthe purpose was not to force Flack off the dock but rather to permit the organizersto address the dockmen in a group in an effort to restore the discipline which hadbeen disrupted by Flack's propaganda activities.Middleton, on the other hand, didnot even concede that there was a work stoppage induced by him or his colleagues,but testified only to the disruption of work on the dock as a result of Flack's activitiesand that Middleton ordered the men to return to work.According to both these8Althoughcalled by the General Counsel,he proved to he a hostile witness9 Although Whitegave the time of the stoppage as 1:30 p in.,I find he was mistaken,as Barney Cushman corroborates Flack that their telephone conversation occurred after2 pm. As it has been found that Flack's propaganda activity did not continue beyond2 p in , White's testimony insofar as it places the work stoppage after the Cushman-Flackconversation,tends to corroborate Flack's testimony that the stoppage occurred after hehad ceased distribution of the handbills and returned to his truck. CUSHMAN MOTOR DELIVERYCOMPANY153witnesses,Middleton and his colleagues arrived on the scene in the midst of Flack'sactivity, and not, as Flack testified, after such activity had been terminated.In view of the foregoing conflict between Palumbo and Middleton, and, as Flack'sversion is corroborated by White-the only disinterested witness to testify concerningthis incident-I credit Flack, and I find that on October 11, acting under instructionsfrom Janopoulos to deal with the situation at the Clairmont dock, Bonarigo causedthe dockmen to stop work in order to force Flack to leave the dock, that this occurredabout half an hour after Flack had ceased his propaganda activity, and that as aresult of this work stoppage Flack was unable to effect delivery of his freight toClairmont.The SchererIncidentOn October 13, between 1:30 and 2 p.m., Flack arrived with a loaded trailer atthe dock of the Scherer Freight Company.There is no dispute that Flack beganto unload his truck with the help of one of Scherer's employees; that Flack while soengaged attempted to convert this employee to the cause of the Rebel Teamsters; thatSmith, Local 710's steward on the Scherer dock, approached Flack, and that a scuffleensued between the two.There is, however, sharp conflict as to who was theaggressor and as to the ensuing events.According to Flack, Smith entered Flack'strailer, reviled Flack, directed him in obscene language to desist from his "Rebel talk,"and invited Flack to step out on the dock, threatening to beat him up. Flack addedthat:He put one foot on the dock, whereupon Smith struck him, knocking Flackagainst a meathook that was hanging on the side of the trailer;Smith then orderedeverybody on the dock to stop work and not to move any freight so long as Flackwas there; Flack then went across the street to call the police; after he returned tothe dock a sound truck arrived on the scene, and broadcast the admonition "not tolisten to the rebel talk and to stop the work"; five or six men, including Janopoulos,emerged from the sound truck, as Janopoulos approached the dock, he said to Flack,"You are a dead son of a bitch now," adding a particularly obscene expression; andhe attempted to attack Flack, but was held back by others.Smith's version was as follows:While working on the dock, he saw Flack in his trailer talking to one of Scherer'scheckers.This continued for about half an hour.Both men had papers in theirhands which Smith ascertained were applications for membership in the RebelTeamsters Union.When Smith asked the checker to come out of the trailer, bothmen emerged.Flack held a meathook in his hand, and shouted,"Join the RebelUnion"Observing that this caused the other dockmen to stop work, Smith ad-monished Flack to return to his trailer.When Flack refused, Smith warned him thathe would call Flack's dispatcher and have his trailer removed from the dock so thatthe dockmen could do their work.Thereupon, Flack flew into a rage, and struckSmith across the chest with the side of the meathook,while reviling him as a "hillbilly son-of-a bitch" and declaring that Smith would cause him to lose his job.Smith then told his supervisor, Wertz, about the work stoppage on the dock causedby Flack's outburst, asked Wertz to intervene, which he agreed to do, and at thesame time called his business agent, Janopoulos,to get the men back to work.Janopoulos arrived at the dock with the three organizers involved in the Clairmontincident, and told the dockmen to go back to work. Smith denied that he saw anysound truck approach the dock or heard anybody tell the dockmen to stop work orto ignore the Rebel talk.'°Although they testified about other matters, neither Janopoulos nor Middletonwas examined about this incident.As already noted, neither of the two other rep-resentativesof Local 710appeared at the hearing.I have determined to resolve the foregoing conflict in favor of Flack for the follow-ing reasons:1.It is undisputed that it was he, and not Smith, who called the police to thescene after the altercation described above.2.Although two of the four Local 710 representatives involved in the incidentwere present at the hearing and testified about other matters and there was no show-ing that the other two were unavailable,Local 710 did not see fit to call upon any ofthese four individuals to corroborate Smith.3. I was impressed more favorably by Flack's demeanor than by Smith's.More-over, I had an opportunity to observe Flack at some length during the course ofthe hearing, as he testified for the better part of 2 days.He was highly articulateand intelligent,and impressed me as a man of unusual integrity,even to the pointof eccentricity and unworldliness.10 Smith did not dispute Flack's testimony that he summoned the police,and in factadmitted that he (Smith) did not call them. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. If Smith's only concern was, as he claimed, to restore discipline among thedockmen, it is not clear why he felt it necessary to invoke the aid of Janopoulos, hisbusiness agent, after he had already notified his supervisor of the situation. Itwould seem that the supervisor would be the logical one to handle a disciplinaryproblem and that he would not need the aid of a union business agent.Accordingly, I find that on October 13, in an effort to stop Flack's proselytizingactivity, Smith threatened Flack with physical violence, struck him, and ordered awork stoppage on the dock to force Flack to leave, and that Janopoulos, at Smith'srequest, came to his aid with a sound truck broadcasting an order to the dockmen tostop their work and to ignore the "Rebel talk."After the foregoing events and a visit to the police station, Flack called his dis-patcher and notified him that he could not effect delivery, whereupon another driverwas assigned to complete the delivery.Flack then returned to Cushman, where hewas given a letter of discharge.The Discharge LetterThis letter, dated October 13, drafted by Barney Cushman, and signed by Perlson,Respondent Company's vice president, recites a number of instances of unsatisfactoryconduct on the part of Flack, including the above-described incidents at Clairmontand Scherer, and concludes with a notice of discharge.Barney Cushman, by his own admission, began to draft this letter in the morningof October 13, as a warning letter, inspired by the incident at the Clairmont dock 2days before.However, before completing the draft, he was told that Flack wasinvolved in another incident at the Scherer dock, and that Flack had been takenaway by the police, leaving his truck at the dock.After sending another driver tocomplete Flack's delivery, Barney Cushman decided to convert his warning letterinto a discharge letter.iiThe letter cites the following misconduct by Flack during the second period ofhis employment: 12(1)The fact that one morning he reported sick, yet the same afternoon was seennear Cushman's terminal posing for photographers and being interviewed for atelevision program.(The record shows that this incident occurred on the same day as Flack's en-counter with Janopoulos at the Cushman terminal, which date I have found wasSeptember 11.Flack admitted that he reported sick, but explained that this wasbecause he was emotionally upset by his encounter with Janopoulos and was other-wise indisposed, so that he did not think it was safe for him to undertake the physicaland nervous strain of driving a heavy truck, although his condition was not seriousenough to interfere with such less taxing activities as he undertook that day.Theseincluded driving his own auto, and posing for, and talking with, television camera-men, who had learned of his encounter with Janopoulos and interviewed him aboutit.In any event, whatever the merits of Flack's explanation, it is clear that Re-spondent Company did not at the time of the foregoing incident deem it sufficientlyreprehensible to merit even a warning letter. It is admitted that throughout hissecond period of employment Flack did not receive any such letter, nor is there anyevidence that he was otherwise reprimanded for the September 11 incident.)2.The fact that in the morning of October 11, prior to his trip to Clairmont, hetook 45 minutes to deliver a load to a point only 41/2 miles from the Cushmanterminal, and that it took him 20 minutes to proceed from that point to Clairmont, adistance of only 1 mile."The foregoing findings as to the discharge letter are based on Barney Cushman'suncontroverted testimony.12At the outset, the letter makes brief reference to misconduct of Flack which allegedlycaused hisinitialdischarge in December 1960.However, as he was reinstated despitesuch misconduct, and in view of the number and character of his subsequent derelictionscited in the discharge letter, I do not believe that any events during Flack's first periodof employment could have materially affected the decision to discharge him again. It wasfor thisreason that I excluded from the record testimony offered by both the GeneralCounsel and Respondent Company concerning the reasons for Flack's initial dischargeMoreover,I have given no weight to testimony at the hearing concerning any of Flack'sshortcomings during his second period of employment which are not referred to in thedischarge letter.In view of the comprehensiveness of that letter,I deem it unlikely thatCushman would have omitted any reference thereto if he regarded them as having anybearing on Flack's desirability as an employee.Moreover, there was no specific testimonyat the hearing that such shortcomings contributed to Flack's discharge. CUSHMAN MOTOR DELIVERYCOMPANY155(Flack did not seriously dispute the accuracy of these figures.He was unable torecall the reason for the delay on the first of these trips.As to the trip to Clairmont,he explained that he stopped for coffee on the way to Clairmont. In any case,Barney Cushman's testimony as to the events leading up to his decision to writethe October 13 letter made no reference to the foregoing delays but cites only theevents at ClairmontafterFlack's arrival there.Moreover, I credit Flack's testimony,which was not specifically denied by Barney Cushman, that he told Flack in theirtelephone conversation on October 11, after reprimanding him for his activity atthe Clairmont dock, that he would receive a "warning notice."As Barney Cushman,according to his own testimony, made no reference in this telephone conversationto the time consumed by Flack in making his trips that morning, it is clear thatCushman's mention of a warning notice was related only to, and prompted by, theoccurrences at the Clairmont dockafterFlack's arrival.I find, therefoie, that thedecision to issue a warning notice was not influenced by the foregoing delays butonly by the later events.)3.The fact that he circulated "rebel teamster literature and application blanks"at the Clairmont dock on company time, and that this activity created a "disurbance,"and tied the dock up in a "labor dispute," resulting in the rejection of Flack's freightand its reassignment to another carrier at some additional expense to Cushman.13(It has already been found that the foregoing activity did not occur on companytime but during time that Flack was entitled to treat as his own.As to the significanceof the fact that Flack's activity caused Cushman to incure the additional expenseinvolved in reassigning his load to another carrier, see the discussion below.)4.The fact that the handbills distributed by Flack at Clairmont contained "deroga-tory comments" about Cushman.This has reference to an appeal in the handbillsfor action to force various carriers, including Cushman, to discontinue their allegedpractices of overloading trucks, switching license plates, using defective equipment,and destroying records.(Whether or not these charges were justified, the matters complained of, par-ticularly the use of defective equipment, affected the welfare of the drivers whosesupport the Rebel Teamsters was seeking.Accordingly, I do not deem the foregoinglanguage in the handbills to be so unrelated to the object of Flack's activities as toremove such activities from the protection of the Act.14 It follows that, even ifthis language influenced the decision to discharge Flack, it would not be a properground for discharge under the Act.)5.The fact that on October 10 Flack distributed literature at the Cushman dockjust before he punched out for the day.(Barney Cushman's testimony under cross-examination shows that this chargewas based on information received by him from one of his dockmen on October 12.15However, the fact that he did not mention this in testifying, under direct examination,concerning the events leading up to Flack's discharge, together with the absence ofany evidence that Barney Cushman knew about, or referred to, this incident when henotified Flack on October 11 that he would receive a warning letter, is persuasivethat it did not materially affect Flack's discharge.)6.The fact that on October 13, at the Scherer dock, Flack, instead of unloadinghis truck, began distributing pamphlets, which "enraged the dockmen at Schererto the extent that they refused to unload" Flack's truck, and which resulted in analtercation which "completely disrupted the Scherer dock for several hours," andnecessitated the dispatch of another driver to complete Flack's delivery.(The only evidence that Flack was distributing literature at Scherer was the testi-mony of Smith, related above, that he saw Rebel Teamsters literature in the handsof Flack and of the checker who was helping him unload. This was denied by Flack,whom I credit. Flack admitted, however, that he was talking to the checker aboutthe Rebel Teamsters movement, while unloading, and it is clear that this occurredon company time. (The implications of this will be discussed later.)The recorddoes not, however, support Cushman's charge that the altercation between Flackand Smith disrupted the Scherer dock for several hours. It is true that after theiraltercation, Flack and Smith left the dock for the police station where they remained11As already related, when Clairmont's office manager refused to accept Flack's freight,his dispatcher instructed him to deliver the freight to another carrier14 CfN.L.R.B v. Local1229,International Brotherhood of Electrical Workers,346US 4641511arney Cushman's testimony was that this activity by Flack was reported to haveoccurred in the evening of October 11, rather than October 10, as indicated in the latterThere is no competent evidence that Flack actually engaged in this activityon Cushman'spremises and timeon either date. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor about an hour.However, there is no evidence as to the effect of such absenceon Scherer's operations generally.)C. DiscussionCushman's counsel contended at the hearing that Flack was discharged for all thereasons alleged in the October 13 letter, as well as for other reasons not there cited,relating to Flack's second period of employment.As already stated, in view ofthe extensive catalogue in the October 13 letter, it is difficult to believe that anymatters which were not there referred to (or otherwise called to Flack's attentionat any time) could have materially influenced Cushman's decision to discharge Flack.Even as to the matters alleged in the letter, the September 11 incident as alreadystated does not merit consideration, as it did not elicit any reprimand or warningletter at the time; nor, for reasons already noted, do the other incidents mentionedin the discharge letter, except for the events on the docks at Clairmont and Scherer.Itwas these events which admittedly prompted Barney Cushman to write the"warning-discharge" letter.As to the Clairmont and Scherer incidents, the question arises whether a dischargebecause of those incidents violated the Act.The Act forbids discharges for pro-tected concerted activity and it is clear that Flack was engaged in concerted activityat both docks, soliciting support for the Rebel Teamsters movement. Such solicita-tion is not protected, however, if it is in violation of a company rule against solicita-tion on company time. There is no evidence that any such rule was ever promulgatedby Cushman prior to October 11 16Moreover, treating Barney Cushman's admoni-tion to Flack on October I1 as the promulgation of such a rule, it is clear that suchadmonition was given only after Flack's solicitation at Clairmont had ceased. I find,therefore, that Flack's concerted activity at Clairmont was protected because (1)Cushman had not yet promulgated any rule against union activity on company time,and (2), in any event, Flack's activity did not occur on company time.It is true that at Scherer, Flack did engage in solicitation during his working time,notwithstanding that this had been forbidden by Cushman only 2 days before.Thequestion arises whether this fact justified his discharge. I have concluded that it didnot, for the following reasons:1.The discharge letter, in referring to the Clairmont and Scherer incidents, stressedthe fact that they both involved (1) union activity by Flack during worktime, (2)the creation of a disturbance at the respective docks, (3) the disruption of operationsat such docks, and (4) the incurring of extra expense by Cushman in completingFlack's deliveries.Even assuming for the moment that Cushman was concernedonly about the first of these factors (the actual or supposed misuse of worktime forunion activity), I do not believe that Cushman regarded Flack's conduct in this re-spect at Scherer as any more reprehensible than his apparently identical conduct atClairmont.Although the Scherer incident triggered the decision to discharge Flack,Barney Cushman was sufficiently aroused by the Clairmont episode to proceed todraft a "warning" letter-which, I take it, was intended to warn Flack that anyrepetition of his action would result in dischargeWhen his action was in fact re-peated before the letter was completed, the warning notice and notice of dischargewere telescoped into a single letter. I find, therefore, that both incidents were co-ordinate causes of Flack's discharge, and that neither incident alone would haveprompted such discharge.Accordingly, even if the extent of Flack's use of worktimefor union activity were deemed to have caused his discharge, I would find that thedischarge was unlawful because based at least in part on the supposed misuseof worktime at Clairmont, which was not a lawful ground for discharge.172. I am satisfied, in any event, that, both at Scherer and Clairmont, Barney Cush-man was less concerned about the extent of Flack's use of worktime in pursuinghis concerted activities than about the economic consequences to Cushman and itsinterlining carriers of Flack's clashes with Local 710 and his inability to complete hisdeliveries.As already noted, the discharge letter cites these consequences as factorsin his discharge.Moreover, since Local 710 controlled access to the docks of allthe common carriers in Chicago,18 the stoppages were necessarily of concern to16Cushman's "Driver's Manual," submitted in evidence, although purporting to pre-scribe rules governing the conduct of drivers, does not contain any rule pertaining tounion activity during working hours11 SeeHill f Hill Truck Line. Inc ,120 NLRB 101, 102 and cases there cited.Whilethe actual misuse of worktime at Scherer was a lawful ground for discharge, a dischargefor two reasons, only one of which is lawful, violates the Actis Janopoulos testified, and I find, that Local 710 represented the dockmen of all thecommon carriers in Chicago, a total of 18,000 dockmen. CUSHMAN MOTOR DELIVERY COMPANY157Cushman, not only because of their immediate effect,but also because they portendeda complete embargo by the Chicago dockmen against any freight handled by Flack, atleast as long as he carried on his Rebel Teamsters activities.In view of the threatof such an embargo, which would have rendered the services of Flack valueless toCushman, it would be idle to speculate to what extent his discharge may have beeninfluenced by other factors,such as his use of worktime for concerted activities.I find, therefore,that such use of worktime was not a significant factor in Flack'sdischarge,but that the paramount consideration in his employer'smind was Local710's apparent determination,asmanifested by the stoppages at Clairmont andScherer, to prevent Flack from effecting delivery at any dock on which he engagedin Rebel Teamsters activity,with the attendant consequences of disruption of the op-erations of Cushman and its interlining carriers.I find,therefore,that Flack's dis-charge stemmed mainly from the opposition of Local 710 to his Rebel Teamstersactivity.Local 710 contends that such opposition was not because of the anti-Teamstersaspect of Flack's activity,but was due solely to the fact that such activity interferredwith the work of the dockmen and violated a company rule against loitering onthe dock by drivers. If this be true,and if Flack's discharge may thus be attributedto activities of Local 710 unrelated to the anti-Teamsters aspect of his concertedactivities,itmay well be that his discharge would be lawful.However,I find no meritin this contention,for the following factual reasons.1.At Clairmont,as found above,Flack's activity had ceased sometime before thework stoppage was ordered by Bonarigo.Accordingly,there was no longer any needto take any such action in order to counteract Flack's activity.2.Moreover,as to both Clairmont and Scherer,it seems inherently incredible thatPalumbo and Smith would appeal to Local 710 to enforce discipline rather than rely,in the case of Palumbo,on his authority as a supervisor or, in the case of Smith, onthe intervention of his supervisor,Wertz, who,according to Smith,had promised tohandle the situation.3. In any event,in view of the similarity between the two incidents,the involve-ment therein of the same three representatives of Local 710 under the leadershipof Janopoulos,who only a month before had warned Flack, in the context of anabusive attack on the leadership of the Rebel Teamsters,that he would be"run off"every "710 dock," and in view of the fact that Flack's Rebel Teamsters movementwas competing with Local 710 for the allegiance of the dockmen and drivers at Schererand Clairmont,I find that the sole purpose of the work stoppages at those premiseswas not to restore discipline or prevent loitering,but to carry out Janopoulos'threatthat Flack would be denied access to the docks in reprisal for his Rebel Teamstersactivity.I find further that by Flack'sdischarge as a result of such work stoppages theRespondent Company violated Section 8(a) (3) and(1) of the Act.Had Local 710expressly demanded that Cushman discharge Flack because of his activities on behalfof the Rebel Teamsters and had he been discharged for that reason,there would beno doubt of the illegality of such discharge.While it is true that Local 710 did notin terms demand that Cushman discharge Flack,I find that it caused such dischargeas surely as if it had made such a demand;for Local 710, by the work stoppages,manifested its opposition to Flack's concerted activities in terms which left Cushmanno practical or lawful 19 alternative other than the discharge of Flack.There remains the question whether Local 710's role in Flack'sdischarge wassuch as to warrant a finding that it caused his discharge,in violation of Section8(b)(2) and(1)(A) of the Act. It has been found that Local 710 institutedthe work stoppages and that such stoppages induced Cushman to discharge Flack.Moreover,it is apparent that Flack's discharge was a foreseeable result of the workstoppages.Under those circumstances,I have no difficulty in finding that Local 710caused Flack'sdischarge,thereby violating Section 8(b)(2) and(1)(A) of theAct.2019While Cushmanmay have hadthe alternativeof retaining Flack on condition that heforgo any RebelTeamstersactivity,adoption of this alternative would also involve a vio-lation ofthe Act.aoWhile therewas no evidence at the hearing thatSmith, as Local 710's steward, wasexpresslyauthorized to order the work stoppage at Scherer, the questionof Smith'sauthorityisrendered moot by thefact thathis action was ratifiedby Janopoulos uponhis arrival at thescene.Janopoulosdenied thathe had anypower to order a workstoppage,except when management had failed to abide by an arbitrationawardHow-ever, as Local 710'sbusinessagent, he wasthe liaisonbetween themembers and theirunion,outrankingin that respectthe steward.He was thereforethe highestrankingunion representativewith whom thedockmen at Scherer had any direct contact in their 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that Cushman and Local 710 engaged in unfair labor prac-tices in violation of Section 8(a)(3) and (1) and Section 8(b)(1) (A) and (2) ofthe Act, respectively, it will be recommended that they cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It having been found that Local 710 unlawfully caused Flack to be discharged onOctober 13, 1961, I shall recommend that Local 710 notify Cushman forthwith inwriting that it has no objection to Flack's employment, and at the same time requestCushman to offer Flack immediate and full reinstatement to his former or substan-tially equivalent position, and simultaneously serve a copy of such notice and re-quest on Flack.I shall also recommend that both Respondents, jointly and severally, make Flackwhole for any loss of earnings he may have suffered by reason of the discriminationagainst him by payment to him of a sum of money equal to that which he normallywould have earned, absent any discrimination, from October 13, 1961, less his netearnings(Crossett Lumber Company,8 NLRB 440, 497-498) during said period 21Such net backpay shall be computed on a quarterly basis in the manner establishedby the Board in F.W. Woolworth Company,90 NLRB 289.As the Respondents' unfair labor practices found herein go to the heart of theAct, it will be recommended that the order contain a broad injunction against anyform of restraint or coercion by the Respondents.Upon the basis of the above findings of fact, and upon the entire record, I adoptthe following:CONCLUSIONS OF LAW1.The Respondent Company is an employer engaged in commerce within themeaning of Section 2(2), (6) and (7) of the Act.2.Respondent Union is a labor organization within the meaning of Section 2(5)of the Act.3.By discharging Flack because of the Respondent Union's opposition to hisconcerted activities on behalf of the Rebel Teamsters Union, the Respondent Com-pany violatedSection 8 (a) (3) and(1) of the Act.4.By causing the Respondent Company to discharge Flack for discriminatoryreasons, in violation of Section 8(a)(3) of the Act, the Respondent Union has vio-lated Section 8(b) (1) (A) and (2) of the Act5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]day-to-day operations, and it necessarily follows that the members of Local 710 looked toJanopoulos for instructions on all matters pertaining to the discharge of their obligationsas union members while on the job. SeeGenuine Parts Company,119 NLRB 399.With respect to the Clairmont incident, the work stoppage was ordered by Bonarigo,who, as a union organizer,had at least apparent authority to take the necessary steps tocombat organizing activity by a rival union,such as Flack was engaged inMoreover, hewas acting under the direction of Janopoulos who, as I have just found,had the powerto bind Local 710 by his intervention at Scherer under similar circumstances.Accordingly,I find that Local 710 was responsible for the conduct of Bonarigo andJanopoulos in ordering the work stoppage at Clairmont,and for the similar conduct ofSmith and Janopoulos at SchererCfLloyd Reisner,Business Agent of Local 135etal.(Midwest Transfer Company),112 NLRB 17, 18;The Grauman Company,100 NLRB 753,enfd 205 F. 2d 515 (C.A 10).21 Liability for backpay shall run until Cushman offers Flack reinstatement to hisformer or substantially equivalentjob.However,Local710's backpay liability shall end,in any event,5 days after it notifies Cushman that it does not object to Cushman's employ-ing Flack, as provided above.